Name: 95/94/EC: Commission Decision of 24 March 1995 establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  cooperation policy;  agricultural activity;  trade;  means of agricultural production
 Date Published: 1995-04-01

 Avis juridique important|31995D009495/94/EC: Commission Decision of 24 March 1995 establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries Official Journal L 073 , 01/04/1995 P. 0087 - 0088COMMISSION DECISION of 24 March 1995 establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (Text with EEA relevance) (95/94/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 thereof, Whereas Commission Decision 93/160/EEC (2), as amended by Decision 94/453/EC (3), establishes a list of third countries from which Member States authorize the importation of semen of domestic animals of the porcine species; Whereas Switzerland is included in this list; whereas the Swiss competent authorities have forwarded a list of semen collection centres officially approved for export of porcine semen to the Community; Whereas the Commission is satisfied that the centre approved by the third country to which this Decision refers meets the terms of Directive 90/429/EEC and can, in the circumstances, be included in a list of centres approved for the export of porcine semen to the Community; Whereas it will be necessary to re-examine and, if necessary, to amend this Decision in the light of new information from time to time; Whereas Community on-the-spot visits will at the same time be undertaken to ensure the uniform application of Directive 90/429/EEC, particularly in relation to the veterinary supervision of semen production systems, the powers of the veterinary services and the supervision to which semen collection centres are subject; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The semen collection centres listed in the Annex are hereby approved for the export to the Community of semen of domestic animals of the porcine species. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Part 1 SWITZERLAND: Suissem Schweiz. Schweinesperma AG Schaubern 6213 Knutwil Approval No: CH-AI-3S